Citation Nr: 1548973	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, with additional service in the Army National Guard, including various periods of active duty for training (ACDUTRA) from March 1972 to July 1972, July 1973 to August 1973, May 1974, June 1975, May 1976, June 1976, August 1976, June 1977 to July 1977, July 1978 to August 1978, July 1979 to August 1979, September 1985, June 1986, May 1987, July 1987 to August 1987, August 1987, July 1988 to August 1988 and July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge of the Board (Central Office hearing) in April 2012.  A transcript of that hearing has been associated with the claims file.  

In January 2015, the Board denied the Veteran's claims for service connection for diffuse muscle pain and an initial compensable rating for bilateral hearing loss.  It also remanded the remaining claims (listed above) for further development.  Specifically, the Board sought etiological opinions regarding direct service connection for all of the conditions. 

The issues of service connection for sleep apnea, a skin condition, a left knee disability, a right knee disability, a right shoulder disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus, type II, that is not attributable to any unidentified illness or medically unexplained multi-symptom illness resulting from his service in Southwest Asia.

2. There is no evidence, medical or otherwise, that links his diabetes mellitus, type II, with his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for of diabetes mellitus, type II, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a December 2009 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records - including from the Veteran's National Guard service, VA medical records, a VA examination and statements and testimony from the Veteran and his representative.  

The May 2010 and September 2014 VA examinations, along with the March 2015 VA medical opinion, are adequate for adjudication purposes with regards to the issue of entitlement to service connection for diabetes mellitus, type II (hereafter "diabetes"), as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, there was also substantial compliance with the January 2015 remand directives concerning diabetes, as the March 2015 medical opinion rendered is wholly adequate considering the facts of the case.  Thus, the Board can proceed with its adjudication of the claim.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a Board hearing in April 2012.  The hearing was adequate as the Veterans Law Judge explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  The Veteran's diabetes would qualify him for the benefit of the presumption; however, as there is no evidence he was diagnosed with this condition within one year of his discharge in 1991, he cannot succeed using the presumption for his claim.

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially the Board finds that, the Veteran's diabetes, claimed as due to a chronic undiagnosed illness, represents a known clinical diagnosis, namely diabetes mellitus, type II, and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection.  

The Veteran's STRs are silent for any diagnosis of diabetes or notation of elevated blood sugar.  The first notation of any diagnosis occurs in a November 1997 private treatment note, which assesses rule-out diabetes mellitus.  There are further diagnoses made throughout 1998.  

The Veteran underwent a VA medical examination in September 2014.  A diabetes mellitus disability benefits questionnaire was completed.  The examiner confirmed the diagnosis.  A thorough examination was performed.  The examiner noted that diabetes was a metabolic endocrine disorder and did not meet the Gulf War disease criteria.  

In March 2015, a VA medical opinion was generated.  The examiner indicated the Veteran's records had been reviewed.  The examiner eventually opined that the Veteran's diabetes was less likely than not incurred in or caused by his active duty service.  The rationale provided was that the first diagnosis was made in 1998, several years after the Veteran's discharge.  

After review of the above, the Board must deny the Veteran's claim for service connection for diabetes.  The record indicates the first evidence of a condition was recorded in November 1997, several years after his discharge.  To date, the Veteran has not provided any narrative regarding earlier treatment and/or development of the condition, or any theory at all as to how it could possibly be related to his active duty service.  

With the absence of any medical or lay evidence linking the Veteran's diabetes to his active duty service or other periods of ACDUTRA, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness, is denied. 


REMAND

As noted in the introduction, the Veteran's claims were remanded in January 2015 for VA medical opinions to be provided regarding the etiology of the Veteran's claimed conditions.  These were all provided by the same VA examiner in March 2015.  The examiner failed to consider the Veteran's lay testimony concerning the development of his sleep apnea, skin condition, bilateral knee disabilities, right shoulder disability, and hypertension.  As such, the opinions are inadequate and remand is necessary to obtain addendums that fully consider the lay statements of record.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the VA examiner who provided the March 2015 medical opinions for yet additional addendum opinions.  The claims file, including a copy of this remand, must be made available to the examiner for review and the examiner must indicate such review took place.  

The examiner is asked to answer the following:

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

In rendering this opinion, the examiner must note and consider the Veteran's lay testimony that he developed sleep issues in-service and experienced symptoms ever since discharge.

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin disorder, to include tinea cruris, began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

In rendering this opinion, the examiner must note and consider the Veteran's lay testimony that he began experiencing symptoms, including a burning sensation, in 1991 as a result of exposure to oil and that he has continually suffered from skin problems ever since his discharge.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee disability, to include left knee torn meniscus status post arthroscopy and degenerative joint disease, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to degenerative joint disease/arthritis, whether such manifested within one year of the Veteran's separation from service.  

In rendering this opinion, the examiner must note and consider the Veteran's lay testimony that he believes his current left knee condition could be related to loading and unloading trucks on active duty, a process which included a lot of jumping.  The examiner must also consider that there is evidence in the claims file that the Veteran underwent left knee arthroscopic surgery in 1994.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability, to include right knee injury with torn ligament and degenerative joint disease, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to degenerative joint disease/arthritis, whether such manifested within one year of the Veteran's separation from service.  

In rendering this opinion, the examiner must note and consider the Veteran's lay testimony that he believes his current left knee condition could be related to loading and unloading trucks on active duty, a process which included a lot of jumping.  The examiner is also asked to consider the Veteran's STRs and his lay testimony which indicate he fractured his right leg in 1980.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right shoulder disability, to include osteoarthritis with spur, began during active service from November 1990 to July 1991, or during any period of ACDUTRA or INACDUTRA; is otherwise related to any incident of service; or, with respect to osteoarthritis, whether such manifested within one year of the Veteran's separation from service.  

In rendering this opinion, the examiner must note and consider the Veteran's lay testimony that he believes his current right shoulder disability could be related to loading and unloading trucks on active duty.

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension, began during active service from November 1990 to July 1991, or during any periods of ACDUTRA as noted in the introduction section above; or is otherwise related to any incident of service.  

In rendering this opinion, the examiner must note and consider the April 1991 report of medical history for redeployment in which the Veteran reported "high or low blood pressure" as well as the Veteran's lay testimony that he began seeking treatment for the condition in 1992 after tests were performed as part of his employment.  

The examiner must provide rationale for all opinions rendered. All pertinent lay and medical evidence should be considered, to include statements by the Veteran and other witnesses regarding the nature and timing of his symptoms. 

If the examiner chooses to reject lay reports, a reason must be provided. Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence. If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

2. Ensure the examiner's opinions are responsive to these determinative issues of the etiology of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

3. Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


